In a proceeding for visitation pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Decker, J.), dated September 19, 1995, which, after a hearing, granted the father unsupervised visitation with the subject child.
*393Ordered that the order is affirmed, without costs or disbursements.
Upon a review of the hearing testimony, we agree with the Family Court that there is no indication that unsupervised visitation by the natural father poses any risk to the child, or that such visitation is against the best interests of the child (see, Matter of Kilstein v MacDowell, 226 AD2d 727; Matter of Gerald D. v Lucille S., 188 AD2d 650; Koppenhoefer v Koppenhoefer, 159 AD2d 113,116). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.